Citation Nr: 9923310	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  91-35 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post traumatic stress disorder (PTSD), 
and alcoholism secondary thereto.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from March 1948 to July 
1955.

This appeal arose from a July 1987 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA), Regional 
Office (RO), which denied entitlement to the benefit sought.  
This was confirmed and continued by the San Francisco, 
California, RO in May 1989.  The veteran testified at a 
personal hearing in October 1990; the hearing officer denied 
the benefit sought in a decision issued in March 1991.  In 
April 1991, the RO issued a rating action which continued the 
denial.  In November 1991, this case was remanded by the 
Board of Veterans' Appeals (Board), following which the 
Oakland, California, RO continued the denial of the requested 
benefit in a decision issued in April 1994.  In October 1994, 
the case was remanded for additional development.  The case 
was subsequently returned to the Board in April 1995, which 
again remanded the case for further development in January 
1996.  In April 1999, a decision was rendered which continued 
to deny entitlement to the benefit sought.


FINDING OF FACT

The evidence does not show that the veteran currently suffers 
from a psychiatric disorder which can be related to his 
period of service.


CONCLUSION OF LAW

A chronic acquired psychiatric disorder, to include PTSD 
(with alcoholism secondary thereto) was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(a) 
(West 1991); 38 C.F.R. § 3.303(b), 3.304(f) (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  In this regard, it is noted that the RO 
made several attempts to obtain records from McNeil and 
Leavenworth Federal Prisons, all of which were unsuccessful.  
Therefore, no further development is required in order to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b) (1998).

In order to establish entitlement to service connection for 
PTSD, there must be medical evidence establishing a clear 
diagnosis of the condition, credible supporting evidence that 
the claimed inservice stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f) (1998);Cohen v. Brown, 10 Vet. App. 128 (1997).

In the instant case, the veteran's service medical records 
are unavailable, having been destroyed in a 1973 fire at the 
National Personnel Records Center.  A 1950 Surgeon General's 
Office (SGO) extract indicated that the veteran has suffered 
a contusion to the abdomen, back and thorax following a motor 
vehicle accident.  An anxiety reaction was also referred to.

The veteran submitted VA treatment records developed between 
1984 and 1987, which also included the report of a December 
1986 to January 1987 period of hospitalization.  A September 
1984 note indicated that he had been involved in a motor 
vehicle accident and was suffering from post-concussion 
syndrome.  A November 1984 notation referred to a MMPI, which 
showed high levels of stress, depression, tension, apathy and 
inadequacy.  In April 1986, he was diagnosed with a dysthymic 
disorder, questionable organic affective disorder, and status 
post questionable injury from an alleged assault.  He was 
also hospitalized from December 1986 to January 1987 for 
alcohol dependence.  

A May 1, 1987 VA outpatient record showed diagnoses of 
chronic alcoholism, organic brain syndrome, affective 
disorder, personality changes, probably secondary to chronic 
alcoholism.  A May 1987 VA hospital report diagnosed alcohol 
dependence, mild alcohol dementia, and a personality 
disorder.

The veteran was examined by VA in November 1988.  His speech 
was spontaneous and he admitted to being depressed.  He 
denied homicidal or suicidal ideations.  He did not recall 
ever experiencing delirium tremens; however, it was commented 
that he was not a reliable historian and his memory was 
impaired.  The Axis I diagnosis was alcohol dependence in 
remission and the Axis II diagnosis was dementia related to 
alcohol abuse.

The veteran testified at a personal hearing in October 1990.  
He stated that he had been hospitalized in service for what 
he called "shell shock."  He commented that he had suffered 
from a mental disorder ever since.

Numerous VA outpatient treatment records developed between 
1986 and1990 reflected the veteran's continuing treatment for 
alcohol abuse.  He was also noted to have an organic mental 
disorder secondary to his alcohol dependence.  A 
psychological evaluation performed on June 20, 1990 found 
major depressive disorder and rule out paranoid (delusional) 
disorder.

VA examined the veteran in February 1994.  He was noted to be 
a very poor historian and was also very hostile.  His mood 
was ambivalent and his affect was very labile and irritable.  
His speech was pressured and his thought processes were 
tangential and circumstantial.  He denied hallucinations but 
he was hostile and suspicious.  He was oriented although his 
immediate recall was impaired.  His judgment and insight were 
deemed to be poor.  The Axis I diagnoses were alcohol 
intoxication, alcohol dependence, and dementia, probably 
related to alcohol.  The Axis II diagnosis was organic brain 
syndrome, possibly related to alcohol.

The veteran was admitted to St. Joseph's Behavioral Health 
Center from May 23 to 27, 1998.  He was brought to the Center 
by his conservator/payee for his alcohol dependency.  His 
history noted alcohol abuse dating back 40 to 50 years.  He 
admitted to drinking one and one-half pints of whiskey per 
day.  On admission, he was loud and irritable.  He admitted 
that he had a problem but was reluctant to accept the 
structure of the treatment program.  He made repeated ethnic 
slurs to the staff and other patients.  He was irritable and 
accusatory to the staff.  It was felt that it would be best 
for him to have bed and care to limit his access to alcohol.  
While this was being arranged, he became agitated and 
insisted on leaving.  He was discharged against medical 
advice.  The Axis I diagnosis was alcohol dependence and the 
Axis II diagnosis was personality disorder, not otherwise 
specified.

The veteran was then re-admitted to this facility on June 2, 
1998.  He indicated that immediately upon his release in May 
1998, he had begun to drink again.  He was drinking a fifth 
of whiskey per day.  The mental status examination on 
admission noted that he was rather loud in speech, but his 
attitude was more cooperative.  His mood was neutral and his 
affect was generally appropriate.  His thought processes were 
goal directed to thought content.  There were no signs of 
psychosis and he was alert and oriented.  His cognitive 
functions showed adequate memory and concentration.  His 
insight and judgment were mildly impaired.  He was detoxed 
and was placed on Librium in order to control his withdrawal.  
He was noted to have withdrawn without significant 
difficulties.  He progressed to the recovery program but he 
again had problems because of his temperament.  It was felt 
that he would benefit from a domiciliary unit, which was more 
structured; however, there was nothing available for six 
months.  While looking for other placement options, he became 
so agitated that he needed Haldol and restraints.  This 
agitation appeared to be the product of his Axis II 
pathology.  It was not felt that he would further benefit 
from the dependency program and there appeared to be no 
reason for a psychiatric hospitalization.  The final Axis I 
diagnosis was alcohol dependency and the Axis II diagnosis 
was mixed personality disorder.

VA re-examined the veteran in March 1999.  The examiner 
conducted an extensive review of the claims folder prior to 
examining the veteran.  He stated that he had tried to 
refrain from drinking alcohol for three days prior to the 
examination.  The examiner noted that he was rather 
tremulous, which was consistent with withdrawal.  He 
indicated that his longest period of sobriety had been 90 
days, when he was in a recovery house five years before.  The 
mental status examination noted that was wheeled into the 
exam room because he was so tremulous that he could not walk.  
He was initially hostile and less than forthcoming; however, 
once firm limits were set, he became more cooperative, as 
cooperative as it was felt for the veteran to be.  He 
appeared sober (his last drink had apparently been three days 
before the examination).  He indicated that he would 
occasionally think about the war when in conversation with 
others about it.  He reported that he seldom, if ever, had 
nightmares.  He denied flashbacks.  While he was initially 
hostile; he became relatively friendly by the end of the 
interview.  He admitted that he rarely thinks about the 
military, but stated that he must have liked it for him to 
have stayed so long.  He denied survivor guilt, although he 
admitted to a sense of a foreshortened future.  He reported 
no problems with sleeping and stated that he had irritable 
and angry outbursts.  He was not hypervigilant and had no 
exaggerated startle response.  He was approximately oriented 
to date and did not do well with a memory test (he only 
remembered one of four items after three minutes).  He denied 
auditory and visual hallucinations, except when he "gets 
real drunk."  He did not appear to have a formal thought 
disorder and his affect was constricted.  His score on the 
MMPI was far below the cut off point for a diagnosis of PTSD.  
The Axis I diagnoses were alcohol abuse/dependence and 
cognitive disorder, not otherwise specified, secondary to 
alcohol abuse; the Axis II diagnosis was personality 
disorder, not otherwise specified.  

The examiner stated that, obviously, the veteran had a major 
problem with alcohol.  He had had this problem for many years 
and had also been diagnosed with various levels of cognitive 
problems secondary to the alcohol abuse.  In fact, 
neuropsychiatric testing performed in 1990 had specifically 
stated that the cognitive problems were of relatively recent 
origin and did not meet the criteria for dementia.  There was 
evidence of a personality disorder.  After reviewing all the 
evidence of record, the examiner opined that the veteran did 
not suffer from PTSD or any other anxiety disorder.  It was 
noted that he had never been sober enough for any underlying 
psychological disorder to make an appearance.  Therefore, it 
was determined that it was not impossible that some 
underlying disorder might be present; however, the examiner 
indicated that, based upon the record and on the veteran's 
presentation at the examination, there was no evidence of 
such an underlying disorder.  It was also the opinion of the 
examiner that the veteran had a mild cognitive disorder which 
is, more likely than not, secondary to his years of alcohol 
abuse and not to any head trauma that reportedly occurred 
some 49 years ago.

The examiner noted that he had no idea what the anxiety 
reaction referred to in the 1950 SGO extract was; there was 
simply not enough information about this, except it was noted 
that he had been injured in a car accident at that time, and 
that such an accident would have been sufficient to result in 
a situational anxiety reaction.  There was no objective 
evidence of record that this anxiety reaction, whatever it 
may have been, continues to manifest now.  

After a careful review of the evidence of record, it is found 
that service connection for an acquired psychiatric disorder, 
to include PTSD, with alcoholism secondary thereto, is not 
warranted.  The only available service medical record 
consists of a 1950 SGO extract, which indicated that he had 
an anxiety reaction subsequent to a motor vehicle accident.  
However, there is no indication that this resulted in the 
development of a chronic anxiety disorder.  In fact, it is 
noted that anxiety has not been diagnosed subsequent to his 
discharge.  Rather, the veteran has been consistently 
diagnosed as suffering from alcohol dependence.  Moreover, 
the VA examiner in March 1999, after a complete review of the 
evidence of record, opined that any anxiety noted in service 
was most likely situational in nature and had not manifested 
in a continuing anxiety disorder.  Furthermore, there is no 
evidence that the veteran suffers from PTSD.  The exhaustive 
VA examination performed in March 1999 did not diagnose this 
condition.  Finally, there is no indication that the veteran 
suffers from an organic brain syndrome which can be related 
to his period of service.  The March 1999 VA examination 
noted studies conducted in 1990 which indicated that his 
cognitive impairments were of relatively recent origin and 
were related to his long history of alcohol abuse. 

Therefore, it is concluded that the preponderance of the 
evidence is against the veteran's claim for service 
connection for an acquired psychiatric disorder, to include 
PTSD, with alcoholism secondary thereto.


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, with alcoholism secondary thereto, is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

